         Case 3:16-md-02741-VC Document 7810 Filed 11/15/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC

                                                    PRETRIAL ORDER NO. 188:
 This document relates to:
                                                    ORDER TO SHOW CAUSE RE:
 Mathis v. Monsanto Co., 19-cv-6225                 PERSONAL JURISDICTION
 Frey v. Monsanto Co., 19-cv-6460
                                                    Re: Dkt. No. 7327



       The plaintiffs in the related cases are ordered to show cause why their complaints should

not be dismissed for lack of personal jurisdiction. See Pretrial Order No. 183, Dkt. No. 7196.

Each plaintiff must respond to this order by December 2, 2019. If Monsanto wishes to file a

response, it may do so by December 9, 2019. The Court will schedule a hearing on the order to

show cause if necessary following review of the written submissions.

       As to Monsanto’s request for clarification, Monsanto is not required to file a report

regarding personal jurisdiction for actions filed directly in this district before October 2019.
       IT IS SO ORDERED.

Dated: November 15, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
